   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 1 of 21 PageID #:533




                            UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DANIEL J. CIESLIK and                           )
SMITHA MATHEN,                                  )
                                                )
                Plaintiffs,                     )       No. 1:19-CV-05553
                                                )
        v.                                      )
                                                )      Judge Edmond E. Chang
BOARD OF EDUCTION OF THE                        )
CITY OF CHICAGO,                                )
                                                )
                Defendant.                      )

                              MEMORANDUM OPINION AND ORDER

        Daniel Cieslik and Smitha Mathen were teachers at a Chicago public high

school that operates in Cook County Jail and teaches detainees there. After Cieslik

and Mathen participated in an inspector-general investigation into alleged fraud and

improprieties at the school, they were (the Plaintiffs say) targeted for discrimination

and retaliation by their employer, the Chicago Board of Education. The Plaintiffs al-

lege discrimination under Title VI, 42 U.SC. § 2000d, et seq., and retaliation under

Title VI and Title IX, 28 U.S.C. § 1861, et seq. Cieslik brings additional claims for

discrimination and retaliation under Title VII, 42 U.S.C. § 2000e, et seq. R. 31.1 The

Board has moved to dismiss the First Amended Complaint in its entirety. R. 40. 2 For

the reasons explained in this Opinion, the motion is granted in part and denied in

part.



        1ThisCourt has federal question jurisdiction under 28 U.S.C. § 1331.
        2Citations
                 to the record are “R.” followed by the docket entry number and, if needed,
a page or paragraph number.
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 2 of 21 PageID #:534




                                   I. Background

      For purposes of this opinion, the Court accepts as true the allegations asserted

in the First Amended Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).

Daniel Cieslik and Smitha Mathen are educators who taught at Consuella York Al-

ternative High School. R. 31, First Am. Compl. ¶ 8. York serves juveniles who are

detained at Cook County Jail. Id. ¶ 8. Cieslik, a Caucasian man, has taught math at

York since around 2014. Id. ¶¶ 1, 10. Mathen, a woman of South Asian ancestry, has

taught science at York for about 12 years. Id. ¶¶ 2, 11.

      In Fall 2016, the Board of Education’s Office of the Inspector General (which

is often referred to as the OIG) launched an investigation into fraud and sexual im-

proprieties at York. First Am. Compl. ¶ 15. During its investigation, the OIG inter-

viewed several teachers, including Cieslik and Mathen. Id. ¶¶ 15–16. In September

2017, the OIG issued a report finding that administrators at York, including principal

Sharnette Sims, misrepresented the school’s academic and operational performance

by, among other things, underreporting disciplinary issues, falsely inflating enroll-

ment and attendance data, pressuring teachers into awarding students with un-

earned credits, and inflating graduation rates. Id. ¶ 17; R. 25-2, First Am. Compl.,

Exh. A, OIG Report. The OIG Report also found that some teachers were discouraged

from reporting sexual improprieties committed by their students. First Am. Compl.

¶ 18; OIG Report at 6. This included chronic classroom masturbation and other vio-

lations of the Student Code of Conduct against sexual assault and harassment. First

Am. Compl. ¶¶ 17–18; OIG Report at 6.



                                          2
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 3 of 21 PageID #:535




       Shortly after the OIG Report was issued, the Board removed Sims as York’s

principal. First Am. Compl. ¶ 20. The Board also launched its own investigation. Id.

¶ 23. During the Board’s investigation, James Ciesil, Deputy General Counsel for the

Board, interviewed Cieslik and Mathen. Id. ¶ 24. During the interview, the Plaintiffs

confirmed the allegations that they and their colleagues had made to the OIG. Id.

Ciesil told the Plaintiffs that, due to the sensitive nature of the investigation, the

names of interviewee-employees would be redacted from the Board’s forthcoming re-

port. Id. ¶ 25.

       In early November 2017, the Board released the report outlining Ciesil’s inves-

tigation and recommending that Sims be reinstated as York’s principal. First Am.

Compl. ¶ 26; R. 25-3, First Am. Compl., Exh. B, CPS Report. Despite Ciesil’s promise

of redacted names, this Chicago Public Schools (CPS) Report in fact disclosed the

Plaintiffs’ names. Id. ¶¶ 25, 28. The CPS Report also disclosed the race of each of the

Plaintiffs and insinuated that their participation in the OIG investigation was ra-

cially motivated. Id. ¶ 29.

       Soon after, still in November 2017, the Board reinstated Sims as principal.

First Am. Compl. ¶¶ 22, 36. Sometime after her reinstatement, Sims gave the Plain-

tiffs negative performance evaluations. Id. ¶¶ 40; 44(i); 56; 64. According to the Plain-

tiffs, the evaluations were biased and failed to comply with the Board’s standard eval-

uation rubric. Id. Eventually, the Plaintiffs filed this lawsuit, alleging that the Board

discriminated against them based on their race in violation of Title VI. First Am.

Compl. ¶¶ 44–49. The Plaintiffs also allege that the Board retaliated against them in



                                           3
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 4 of 21 PageID #:536




violation of Title VI and Title IX. Id. ¶¶ 50–68. Cieslik, for now on his own, also al-

leges race discrimination and retaliation in violation of Title VII. Id. ¶¶ 69–86.

                                   II. Legal Standard

       Under Federal Rule of Civil Procedure 8(a)(2), a complaint must include “a

short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). This short and plain statement must “give the defendant fair

notice of what the ... claim is and the grounds upon which it rests.” Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 555 (2007) (alteration in original) (cleaned up).3 The Seventh

Circuit has explained that this rule “reflects a liberal notice pleading regime, which

is intended to focus litigation on the merits of a claim rather than on technicalities

that might keep plaintiffs out of court.” Brooks v. Ross, 578 F.3d 574, 580 (7th

Cir.2009) (quoting Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514 (2002)) (cleaned

up).

       “A motion under Rule 12(b)(6) challenges the sufficiency of the complaint to

state a claim upon which relief can be granted.” Hallinan v. Fraternal Order of Police

of Chi. Lodge No. 7, 570 F.3d 811, 820 (7th Cir. 2009). “[A] complaint must contain

sufficient factual matter, accepted as true, to state a claim to relief that is plausible

on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 570). These allegations “must be enough to raise a right to relief above the specu-




       3This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              4
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 5 of 21 PageID #:537




lative level.” Twombly, 550 U.S. at 555. The allegations that are entitled to the as-

sumption of truth are those that are factual, rather than mere legal conclusions. Iq-

bal, 556 U.S. at 678–79.

                                    III. Analysis

                    A. Title VI (Federally Funded Programs)

      The Board seeks to dismiss the Title VI claims, arguing that the Plaintiffs are

not the intended beneficiaries of any federally funded program. R. 40, Def. Mot. Dis-

miss at 5. Title VI bans certain forms of discrimination in federally funded programs:

“no person … shall, on the ground of race, color, or national origin, be excluded from

participation in, be denied the benefits of, or be subjected to discrimination under any

program or activity receiving Federal financial assistance.” 42 U.S.C. § 2000d. Alt-

hough there is no explicit textual basis for a private right of action, the Supreme

Court has held that Title VI does authorize an implied right of action. Alexander v.

Sandoval, 532 U.S. 275, 279–80 (2001). Having said that, a private cause of action

can be brought only by the “intended beneficiary” of the financial assistance. See

Simpson v. Reynolds Metals Co., 629 F.2d 1226, 1235 (7th Cir. 1980) (explaining that

another federal anti-discrimination statute, 29 U.S.C. § 794, is modeled after Title VI

and stating that, in Title VI cases, “the plaintiff must be the intended beneficiary of,

an applicant for, or a participant in a federally funded program”).

      In addition to the intended-beneficiary limit on Title VI actions, the implied

right of action also cannot be invoked to challenge an employment decision of a feder-

ally funded entity. The reason for this limit arises from a statutory ban forbidding


                                           5
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 6 of 21 PageID #:538




the government to take regulatory action under Title VI “with respect to any employ-

ment practice of any employer, employment agency, or labor organization except

where a primary objective of the Federal financial assistance is to provide employ-

ment.” 42 U.S.C. § 2000d-3 (emphases added). Congress enacted this ban on regula-

tion out of “concern that the receipt of any form of financial assistance might render

an employer subject to the commands of Title VI rather than Title VII.” Johnson v.

Transp. Agency, 480 U.S. 616, 627 n.6 (1987). Although the statutory ban expressly

applies only to regulatory agencies, courts have extended it to the implied private

cause of action. See Reynolds v. Sch. Dist. No. 1, Denver, Colo., 69 F.3d 1523, 1531–

32 (10th Cir. 1995) (holding that plaintiff bringing private cause of action under Title

VI failed to show that employment was primary objective of defendant’s federal fund-

ing); Ass’n Against Discrimination in Emp., Inc. v. City of Bridgeport, 647 F.2d 256,

276 (2d Cir. 1981) (“[w]e see no indication that Congress would not have intended

that the … requirement exist with respect to private actions as well as agency ac-

tion.”). It does make sense to apply the no-employment-practice limit in § 2000d-3 to

an implied private right of action: Congress spoke through the statutory text in ex-

empting employment practices from Title VI’s regulatory purview, so a judicially im-

plied right of action should incorporate that statutory limitation.4

       Here, both the intended-beneficiary limit and the no-employment-practice

limit operate to require dismissal of the Title VI claim. First, the Plaintiffs fail to



       4One    possible exception to the ban on targeting employment practices is if the alleged
employment discrimination against non-beneficiaries causes discrimination against the ben-
eficiaries of the assistance. See Simpson, 629 F.2d at 1235 n.16.
                                               6
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 7 of 21 PageID #:539




allege that employment is the primary objective of federal funding to the Chicago

Public Schools or to York. Although the Plaintiffs do allege that the Board received

federal funding, First Am. Compl. ¶ 45, they do not allege what the purpose of that

funding is. Given the legal nature of the issue, however, its absence from the Com-

plaint is not necessarily a problem. More to the point, in their response brief, the

Plaintiffs contend that York received Title I funding to support educational program-

ming for low income, at-risk youth, which includes resources for instruction. R. 48,

Pls.’ Resp. at 3. The Plaintiffs point to a page on the Illinois State Board of Education

website that describes the general purposes of Title I funding. Specifically, Plaintiffs

cite a part of the page that says “[Title I] [f]unds support instruction in an expanded

list of core subjects” and “are used for a variety of expenditures, including instruc-

tional salaries.” Id. at 4 (emphases added).

      But those statements only establish that Title I funds are used to support in-

struction and to pay instructional salaries. It does not suggest that teacher employ-

ment is the primary objective of Title I. Instead, the statutorily defined purpose of

Title I is to “provide all children significant opportunity to receive a fair, equitable,

and high-quality education, and to close educational achievement gaps.” 20 U.S.C.

§ 6301. Not surprisingly, then, the primary objective of Title I is to educate students—

providing resources for instruction is only a means (albeit an important one) to that

end. See Veljkovic v. Bd. of Educ. of City of Chicago, 2020 WL 7626735, at *3 (N.D.

Ill. Dec. 22, 2020) (rejecting argument that employment is the primary objective of

Title I funding for purposes of Title VI claim). Indeed, the Department of Education,



                                           7
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 8 of 21 PageID #:540




which administers Title I, has identified the statutory schemes that, in the Depart-

ment’s view, have employment as its primary objective. See id.; 34 C.F.R.

§ 100.3(c)(1)(A)–(D). Title I is not one of them. See Veljkovic, 2020 WL 7626735 at *3;

34 C.F.R. § 100.3(c)(1)(A)–(D).

      Where (as here) the primary objective of federal assistance is not employment,

Title VI can still provide a cause of action against an employment practice if the em-

ployment discrimination necessarily causes discrimination against the primary ben-

eficiaries of the aid. Ahern v. Bd. of Educ. of City of Chicago, 133 F.3d 975, 978 (7th

Cir. 1998). Here, however, the Plaintiffs do not explain how the Board’s alleged em-

ployment discrimination against them caused discrimination against York students,

who are the primary beneficiaries of Title I funding. See 20 U.S.C. § 6301 (“The pur-

pose of this subchapter is to provide all children …”). The Plaintiffs’ best theory is

that by turning a blind eye to the misconduct uncovered by the OIG investigation,

this “short-changed York students, who received an education inferior to that of stu-

dents elsewhere in the system.” R. 63, Pl.’s Surreply at 2. But that chain of reasoning

does not explain how students would be discriminated against on the basis of their

race, color, or national origin. Remember that the relevant section of Title VI is a

nondiscrimination statute: “Title VI authorizes remedial action if employment prac-

tices tend to exclude from participation, deny benefits to, or otherwise subject the

primary beneficiaries of a federal program to discrimination in violation of 42 U.S.C.

§ 2000d.” Ahern, 133 F.3d at 977 (emphasis added). So even if the Board’s discounting




                                          8
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 9 of 21 PageID #:541




of the OIG Report would lead to inferior education outcomes, that would not subject

the students to the intentional discrimination banned by Title VI.

      The Plaintiffs’ final argument on Title VI is to point to the demographic distri-

bution of the York student body across race. See First Am. Compl. ¶ 9; Pl.s’ Surreply

at 1–2. But the private right of action implied by Title VI does not cover the disparate-

impact form of discrimination—only intentional discrimination. Alexander, 532 U.S.

at 291–93. The alleged racially disparate impact cannot form the foundation for the

Title VI claim. For all these reasons, the Title VI claims (Counts 1 and 2) are dis-

missed. Given the legal principles that govern these claims, it does not appear that

the Plaintiffs can fix the claims to state a claim. But given that the case is just now

exiting the pleading stage, for now the dismissal is without prejudice. After the par-

ties propose a discovery schedule, the Court will set a Rule 16(b) deadline to add par-

ties and to amend pleadings. If the Plaintiffs have not successfully sought to amend

the Title VI claims by that deadline, then the dismissal will automatically convert to

a dismissal with prejudice at that time.

                               B. Title IX Retaliation

      Next up are the Plaintiffs’ Title IX retaliation claims. The Board advances two

arguments in support of dismissing those claims: the Plaintiffs failed to state a claim

under Title IX; and the claim is preempted by Title VII. Def. Mot. Dismiss at 12.

                             1. Failure to State a Claim

      To adequately state a retaliation claim under Title IX, Plaintiffs must allege

that (1) they engaged in a statutorily protected activity; (2) the Board took an adverse


                                           9
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 10 of 21 PageID #:542




action against them; and (3) the Plaintiffs’ protected activity was the but-for cause of

the retaliatory act. Burton v. Bd. of Regents of Univ. of Wisc. Sys., 851 F.3d 690, 695

(7th Cir. 2017).

      On the first requirement, the Plaintiffs sufficiently alleged their participation

in a statutorily protected activity. To be “statutorily protected,” the activity must

have some connection with a protected class, such as race, sex, or national origin. See

Kodl v. Bd. of Educ. Sch. Dist. 45, Villa Park, 490 F.3d 558, 563 (7th Cir. 2007); To-

manovich v. City of Indianapolis, 457 F.3d 656, 663 (7th Cir. 2006) (“[m]erely com-

plaining in general terms of discrimination or harassment, without indicating a con-

nection to a protected class or providing facts sufficient to create that inference, is

insufficient.”). The Plaintiffs have plausibly alleged that they opposed sex discrimi-

nation and harassment of the instructors at York. First. Am. Compl. ¶ 62. According

to the Amended Complaint, the Plaintiffs “truthfully reported to the OIG regarding

their knowledge of practices and incidents at York.” Id. ¶ 16. These practices included

sexual improprieties like chronic classroom masturbation by students and threats

made by an organized faction of students who committed sexual assault in the Jail.

Id. ¶ 18; OIG Report at 6. The OIG Report found that the Board underreported this

dangerous sex-related misconduct. OIG Report at 6. By alleging their participation

in the OIG investigation, then, the Plaintiffs adequately alleged their opposition to

sexual harassment suffered by their colleagues. First Am. Compl. ¶ 62.

      The Plaintiffs also sufficiently alleged a materially adverse action. For a claim

of retaliation, an action is materially adverse if it would “dissuade[] a reasonable



                                          10
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 11 of 21 PageID #:543




worker from making or supporting a charge of discrimination.” Burlington N. &

Santa Fe Ry. Co. v. White, 548 U.S. 53, 68 (2006) (cleaned up); see also Washington v.

Illinois Dep’t of Revenue, 420 F.3d 658, 662 (7th Cir. 2005); Burton, 851 F.3d at 696.

This is a lower bar to clear than what qualifies as a materially adverse action for an

employment discrimination claim, which requires a “significant change in employ-

ment status.” Boss v. Castro, 816 F.3d 910, 917 (7th Cir. 2016) (cleaned up).

      Here, the Plaintiffs suffered two actions that would dissuade a reasonable em-

ployee from opposing sexual harassment. First, the Board is alleged to have disclosed

the Plaintiffs’ identifying information in the CPS Report (contrary to a prior assur-

ance of confidentiality), identified the Plaintiffs by race, and accused the OIG inves-

tigation (in which the Plaintiffs participated) of having a “racial” element. First Am.

Compl. ¶¶ 25–30, 64. The CPS report also declared that “most of the teachers inter-

viewed by the OIG had been disciplined by Dr. Sims or had engaged in some other

action that tends to show bias.” Id. ¶ 30. That sort of public disclosure and disparage-

ment would make a reasonable person think more than twice about opposing sex dis-

crimination. See Greengrass v. Int’l Monetary Sys. Ltd., 776 F.3d 481, 485 (7th Cir.

2015) (holding that the complainant was subjected to actionable retaliation when for-

mer employer disclosed her identity in public filings describing her complaints as

meritless).

      Second, the Plaintiffs allege that they undeservedly received negative perfor-

mance evaluations. Id. ¶¶ 40, 64. Whether a performance evaluation is a materially

adverse retaliatory action is a fact-specific inquiry. See Burlington N., 548 U.S. at 69.



                                           11
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 12 of 21 PageID #:544




In at least one case, the Seventh Circuit explained that a negative performance re-

view could constitute a materially adverse action for purposes of a retaliation claim.

See Silverman v. Bd. of Educ. of City of Chicago, 637 F.3d 729, 741 (7th Cir. 2011)

(holding that “a negative performance evaluation could constitute an adverse action

within the meaning of the direct method of proving retaliation (as distinct from a

claim of discrimination based on a prohibited classification)”), overruled on other

grounds by Ortiz v. Werner Enterprises, Inc., 834 F.3d 760 (7th Cir. 2016). Contextual

facts such as the overall performance evaluation and prior expectations are important

considerations. See Cole v. Illinois, 562 F.3d 812, 816 (7th Cir. 2009) (holding that the

adoption of an improvement plan requiring daily and weekly schedules was not ma-

terially adverse); Brown v. Illinois Dep’t of Nat. Res., 519 F. App’x 930, 933 (7th Cir.

2013) (holding that a generally satisfactory review with some suggestions for im-

provement was not materially adverse); Palermo v. Clinton, 437 F. App’x 508, 511

(7th Cir. 2011) (explaining that mildly constructive comments contained in otherwise

positive review were not materially adverse). But here, at the pleading stage, the

Plaintiffs have plausibly alleged that negative performance evaluations were adverse

enough to dissuade a reasonable teacher at York from opposing harassment. First.

Am. Compl. ¶ 56.

      Lastly, the Plaintiffs adequately allege a causal connection between their par-

ticipation in the OIG investigation and the adverse actions. “In Response to [opposing

sex discrimination and harassment], the Board retaliated against Plaintiffs by accus-

ing them of racist motivations, impugning their integrity, defaming their reputations,



                                           12
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 13 of 21 PageID #:545




and giving false negative performance evaluations that prospectively denied them job

opportunities.” First. Am. Compl. ¶¶ 62, 64. Given the context and the release of the

CPS Reports, nothing more is needed. The Plaintiffs have stated a claim for retalia-

tion under Title IX.

                                      2. Preemption

       The Board also argues that Title IX does not provide a private cause of action

for employment discrimination that is redressable by Title VII’s comprehensive stat-

utory scheme. Def. Mot. Dismiss at 12. In this particular case, this argument fails

because the Plaintiffs alleged their opposition to sexual harassment in an educational

setting, not in the context of an employer-employee relationship.

       In Waid v. Merrill Area Public Schools, the Seventh Circuit held that Title VII,

in light of its comprehensive statutory scheme protecting against employment dis-

crimination, foreclosed employment-based discrimination claims brought under Title

IX for equitable relief.5 Waid v. Merrill Area Pub. Sch., 91 F.3d 857, 862 (7th Cir.

1996), abrogated on other grounds by Fitzgerald v. Barnstable Sch. Comm., 555 U.S.

246, 259 (2009). But Waid does not control here. First, in Waid, the substitute teacher

who brought the case sued the School Board for run-of-the-mill employment discrim-

ination; specifically, the Board refused to hire her as a permanent teacher based on

her sex. Id. at 860. It is not surprising that the Seventh Circuit held that Title VII’s




       5In  Waid, the plaintiff’s request for compensatory and punitive damages under Title
IX was not foreclosed by Title VII because her claim arose before the 1991 amendments to
Title VII that authorized, for the first time, compensatory and punitive damages for Title VII
claims. 91 F.3d at 862.
                                             13
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 14 of 21 PageID #:546




comprehensive remedial scheme for employment discrimination would preclude a

lawsuit under Title IX for relief that could be obtained under Title VII. Id. at 862.6

       In contrast, here the Plaintiffs’ Title IX retaliation claims are premised not on

opposition to employment discrimination; instead, the claims are premised on oppo-

sition to student versus teacher harassment. First. Am. Compl. ¶¶ 13, 17–18, 62; OIG

Report at 6 (setting forth findings on chronic classroom masturbation and threats

made by students who committed sexual assaults in the Jail).7 At this stage of the

case, the Board has not shown that the Title IX retaliation claims map so closely on

to a Title VII retaliation claim that the Title IX claims must be precluded. Because

the Plaintiffs might be required to prove different (or less demanding) elements to



       6It is worth noting that there is no controlling Seventh Circuit case extending Waid to
retaliation. In at least two instances, the Seventh Circuit has decided appeals of suits involv-
ing both Title VII and Title IX claims for retaliation. Burton, 851 F.3d at 695; Milligan v. Bd.
of Trustees of S. Illinois Univ., 686 F.3d 378, 387–88 (7th Cir. 2012). But preemption was not
at issue in either appeal, so the opinions do not say one thing or another about whether Title
VII precludes a Title IX claim based on retaliation.
        7Although sexual harassment in the educational setting often takes the form of stu-

dent-on-student or teacher-on-student offenses, courts have found that student-on-teacher
harassment is also actionable under Title IX and Title VII. See Plaza-Torres v. Rey, 376 F.
Supp. 2d 171, 180 (D. Puerto Rico 2005) (holding that student-on-teacher harassment claim
would have been actionable under Title IX); Peries v. New York City Bd. Of Educ., 2001 WL
1328921, at *6 (E.D.N.Y. Aug. 6, 2001) (denying summary judgment on teacher’s Title VII
claim against employer for failing to address student-on-teacher harassment). The defense
here cites Howard v. Board of Education, 893 F.Supp. 808 (N.D. Ill. 1995), to support the
preclusion of Title IX suits for employment-related opposition. In Howard, however, the
teacher-plaintiff was subjected to sexually offensive comments by both students and other
teachers in violation of Title VII and Title IX. Id. at 812. It is true that Howard held that the
Title IX claims were preempted by Title VII. Id. at 815. But the Title IX claim in Howard
explicitly sought relief for harassment “which affected a term, condition or privilege of her
employment with the Board,” id. at 812, which is not surprising given the allegation that
other teachers engaged in harassment. So in Howard the Title IX claim overlapped with Title
VII’s statutory scheme in a way that the Plaintiffs’ Title IX retaliation claims here do not.

                                               14
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 15 of 21 PageID #:547




prevail on the Title IX retaliation claims than they would under Title VII, the claims

survive, at least for now.

                         C. Title VII: Race Discrimination

      The Board next seeks dismissal of Cieslik’s Title VII race discrimination claim,

arguing that he failed to plead what the Board believes are the requisite elements.

According the Board, to state a claim under Title VII for discrimination, Cieslik must

plead that “(1) he is a member of a protected class; (2) he met his employer’s legiti-

mate expectations; (3) despite his performance he suffered an adverse employment

action; and (4) his employer treated similarly situated employees outside of the pro-

tected class more favorably.” Def. Mot. Dismiss at 14. The Board contends that Cieslik

has missed the last two elements.

      The overarching problem with the Board’s argument is that the Board de-

mands that Cieslik plead the elements of a prima facie case under the burden-shifting

framework of McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802–03 (1973). But

that framework is a way for employees to survive summary judgment motions and

does not supplant the straightforward pleading requirements for a Title VII discrim-

ination claim. Instead, at the pleading stage, “the Supreme Court has made clear that

the pleading standards in Title VII cases are different from the evidentiary burden a

plaintiff must subsequently meet when using the method of indirect proof under

McDonnell Douglas ….” Luevano v. Wal-Mart Stores, Inc., 722 F.3d 1014, 1028 (7th

Cir. 2013) (citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 511 (2002)). Under “a




                                         15
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 16 of 21 PageID #:548




notice pleading system, it is not appropriate to require a plaintiff to plead facts es-

tablishing a prima facie case because the McDonnell Douglas framework does not

apply in every employment discrimination case.” Swierkiewicz, 534 U.S. at 511.

      To survive a motion to dismiss a Title VII discrimination claim, a plaintiff need

only allege that “the employer instituted a (specified) adverse employment action

against the plaintiff on the basis of her [protected class].” Carlson v. CSX Transp.,

Inc., 758 F.3d 819, 827 (7th Cir. 2014) (cleaned up); see also EEOC v. Concentra

Health Services, Inc., 496 F.3d 773, 781–82 (7th Cir. 2007) (stressing the simplicity

of pleading a Title VII discrimination claim). “The plaintiff is not required to include

allegations—such as the existence of a similarly situated comparator—that would

establish a prima facie case of discrimination under the ‘indirect’ method of proof.”

Carlson, 758 F.3d at 827. So, at the pleading stage, Cieslik need not allege the ele-

ments of a prima facie case.

      What Cieslik must allege, however, is a materially adverse employment action.

See Carlson, 758 F.3d at 827. For purposes of a discrimination claim, an adverse em-

ployment action is, at a minimum, “a quantitative or qualitative change in the terms

or conditions of employment.” de la Rama v. Illinois Dep’t of Human Servs., 541 F.3d

681, 685–86 (7th Cir. 2008) (cleaned up). Put another way, an adverse employment

action is “more than a mere inconvenience or an alteration of job responsibilities.” Id.

at 685 (cleaned up). Examples of materially adverse employment actions include “a

termination of employment, a demotion evidenced by a decrease in wage or salary, a

less distinguished title, a material loss of benefits, significantly diminished material



                                          16
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 17 of 21 PageID #:549




responsibilities, or other indices that might be unique to a particular situation.” Id.

at 685–86 (cleaned up).

      On its own, a negative performance review is typically not a materially adverse

action for purposes of a Title VII employment discrimination claim. See Langenbach

v. Wal-Mart Stores, Inc., 761 F.3d 792, 799 (7th Cir. 2014); Boss, 816 F.3d at 918

(holding that placement on performance improvement plan not materially adverse);

Grube v. Lau Indus., Inc., 257 F.3d 723, 729 (7th Cir. 2001) (explaining that “unfair

reprimands or negative employment actions, unaccompanied by some tangible job

consequence, do not constitute adverse employment actions”). Here, Cieslik fails to

allege any tangible employment consequence resulting from the negative perfor-

mance review. He vaguely alleges “loss of job opportunities,” but without any concrete

factual substance to the assertion, the allegation is more of a conclusion than a fact.

First Am. Compl. ¶ 71. Beyond the Amended Complaint, the EEOC Charge attached

to the pleading merely alleges detriment to “future job prospects.” R. 25-4, First. Am.

Compl., Exh. C, EEOC Charge at 7. So the pleadings and the EEOC Charge are de-

void of any factual content showing an actual—rather than a mere potential—change

in the terms or conditions of Cieslik’s employment.

      In a similar way, the Board’s disclosure of Cieslik’s identifying information and

disparaging comments about him do not constitute a materially adverse employment

action. Cieslik alleges that the CPS Report wrongly accused that (1) he provided false

information to OIG; (2) was a disgruntled employee; and (3) his participation in the




                                          17
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 18 of 21 PageID #:550




OIG investigation was racially motivated. First Am. Compl. ¶¶ 70(d)–(f). Cieslik con-

tends that this public disparagement created a “loss of prestige” which, in his view,

constitutes an adverse employment action. Pls.’ Resp. at 9. In support, he relies on

Burlington Industries, Inc. v. Ellerth, 524 U.S. 742 (1998), but that case is not on

point. In the part of Ellerth on which Cieslik relies, the Supreme Court made the

unsurprising point that had the plaintiff been denied a promotion (she actually re-

ceived it), then that would rise to the level of a tangible job consequence. Burlington,

524 U.S. at 747–48, 761. Here, Cieslik’s allegation of a “loss of prestige,” without

more, is not on a par with the denial of a promotion.

      Cieslik also unsuccessfully relies on Greengrass v. International Monetary Sys-

tems, 776 F.3d 481 (7th Cir. 2015), for the proposition that public disparagement

qualifies as an adverse action for a discrimination claim. Pls.’ Resp. at 9–10. Green-

grass involved a retaliation claim, which as explained earlier in this Opinion, merely

requires that an adverse action “dissuade a reasonable worker from supporting a

charge of discrimination.” Greengrass, 776 F.3d at 485; Burlington N., 548 U.S at 53.

Moreover, the employee in Greengrass supplied additional facts that gave rise to the

inference that the public disparagement did have a tangible negative impact on her

future employment prospects. For one, she actually had left the employer’s company

and was affirmatively seeking new employment. Greengrass, 776 F.3d at 485. A re-

cruiter allegedly informed the now-former employee that she was “unemployable” due

to the information contained in the public filings. Id.. Here, Cieslik has not alleged

anything along those lines, either internally within York or the Chicago Public



                                          18
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 19 of 21 PageID #:551




Schools, or externally with other potential employers. Without any factual allegations

to the effect that the CPS Report created any tangible employment consequences, he

has failed to adequately allege a materially adverse action for purposes of a Title VII

discrimination claim. The claim is dismissed. For now, the dismissal is without prej-

udice because the case is just now moving beyond the pleading stage. Like the Title

VI claims, if Cieslik has not successfully sought to amend the Title VII discrimination

claim by the Rule 16(b) deadline, then the dismissal will automatically convert to a

dismissal with prejudice at that time.

                              D. Title VII: Retaliation

      As currently drafted, Cieslik’s Title VII retaliation claim is premised on his

alleged opposition to race discrimination. There are two defects in this claim. First,

Cieslik failed to exhaust this claim with the EEOC. Before filing suit under Title VII,

an employee must exhaust administrative remedies by filing an EEOC charge (or a

charge with the parallel state non-discrimination agency). Reynolds v. Tangherlini,

737 F.3d 1093, 1099 (7th Cir. 2013); Dandy v. United Parcel Serv., Inc., 388 F.3d 263,

270 (7th Cir. 2004). The scope of the EEOC Charge limits the scope of the later-filed

lawsuit in federal court. Id. Here, Cieslik’s EEOC Charge complains of retaliation for

opposition to sexual harassment only. EEOC Charge at 5–8. The EEOC, when receiv-

ing this charge, would have no reason to investigate retaliation for opposition to race

discrimination. Cieslik has failed to exhaust the Title VII retaliation claim, so it must

be dismissed on this ground alone.




                                           19
  Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 20 of 21 PageID #:552




      The second problem is that Cieslik fails to allege any causal connection be-

tween the retaliatory conduct and his purported opposition to race discrimination. To

adequately state a claim for retaliation under Title VII, Cieslik must allege that (1)

he engaged in a statutorily protected activity; (2) he suffered an adverse employment

action; (3) and there is a causal connection between the two. Lord v. High Voltage

Software, Inc., 839 F.3d 556, 563 (7th Cir. 2016). Like with the Title IX retaliation

claims, Cieslik did adequately allege an adverse retaliatory action (the public dispar-

agement in the CPS Report and negative performance evaluations) and that his par-

ticipation in the OIG investigation caused the retaliation. What is missing is that the

protected activity had anything to do with opposing race discrimination. Remember

that the OIG was investigating fraud and sexual misconduct. First Am. Compl. ¶¶ 15,

17–18. Cieslik does not explain how participating in the OIG investigation is equiva-

lent to opposing race discrimination.

      It is of course true that filing a race discrimination charge with the EEOC is

statutorily protected activity in opposition to race discrimination, and Cieslik did in-

deed allege racial discrimination in his EEOC Charge. See EEOC Charge at 1. But

the Amended Complaint presents the retaliation claim as premised only on Cieslik’s

participation in the OIG investigation. First Am. Compl. ¶ 76. Perhaps Cieslik did

not invoke the EEOC Charge as the statutorily protected activity because the retali-

atory actions happened before the Charge’s filing. In any event, the current pleadings

fail to adequately allege opposition to race discrimination as the basis for the retali-




                                          20
   Case: 1:19-cv-05553 Document #: 65 Filed: 03/29/21 Page 21 of 21 PageID #:553




ation claim. Again, for now the dismissal of this claim is without prejudice, both be-

cause exhaustion is a non-merits disposition and because discovery has yet to begin.

But if Cieslik does not successfully move to amend this claim by the Rule 16(b) dead-

line, then the dismissal will convert to a dismissal with prejudice.

                                    IV. Conclusion

      The Board of Education’s motion to dismiss is granted in part and denied in

part: the Title IX retaliation claims (Count 3) of both Plaintiffs survive; the Title VI

discrimination claim (Count 1) and the Title VI retaliation claim (Count 2) are dis-

missed; and Cieslik’s Title VII discrimination claim (Count 4) and Title VII retalia-

tion claim (Count 5) are dismissed. The dismissals are without prejudice for now, but

the to-be-set Rule 16(b) deadline will serve as the deadline for fixing them lest they

be dismissed with prejudice. In advance of the tracking status hearing of April 9,

2021, the parties shall file a status report, see R. 5, by April 6, 2021.


                                                       ENTERED:


                                                             s/Edmond E. Chang
                                                       Honorable Edmond E. Chang
                                                       United States District Judge

DATE: March 29, 2021




                                            21
